Citation Nr: 9919085	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-08 323A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for an undescended right 
testicle.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from January 1962 to 
February 1989.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1997 determination of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO denied claims of service connection for 
hypertension, hearing loss, a right knee disorder, an 
undescended right testicle, a right hand disorder, and a skin 
disorder.

In a March 1999 determination, the RO granted service 
connection for hypertension, bilateral hearing loss, right 
knee strain, and chronic dermatitis of the right hand.  In 
light of the fact that service connection for these claims 
has been granted, the veteran's appeal as to these issues has 
been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  


FINDING OF FACT

On July 6, 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  

The veteran reported in June 1999 that he did not want a 
personal hearing and that he was "satisfied with everything 
for now."  The Board finds that the veteran's statement can 
reasonably be construed that he no longer wishes to pursue 
his appeal.  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

